UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 99-4788
REGINALD TONY BOST,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                         (CR-98-491-MJG)

                   Submitted: November 3, 2000

                      Decided: November 21, 2000

     Before LUTTIG, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thanos Kanellakos, THANOS KANELLAKOS, P.C., Baltimore,
Maryland, for Appellant. Lynne A. Battaglia, United States Attorney,
Angela R. White, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BOST
                              OPINION

PER CURIAM:

   Reginald Tony Bost appeals the district court’s denial of his motion
to withdraw his guilty plea to conspiracy to distribute and possess
with intent to distribute heroin, in violation of 21 U.S.C.A. § 846
(West 1999 & Supp. 2000). Finding no abuse of discretion, we affirm
the district court’s denial of the motion and affirm Bost’s conviction.

   After entering a plea agreement on the second day of his trial, Bost
pled guilty to the single count indictment. The district court con-
ducted a thorough and comprehensive inquiry in accordance with Fed.
R. Crim. P. 11, determined that Bost was pleading guilty knowingly
and voluntarily, and accepted his plea. Approximately three weeks
later, Bost sought to withdraw his plea, asserting that his plea was
involuntary due to duress and ineffective assistance of counsel, and
that he was innocent. At the hearing on the motion to withdraw, Bost,
represented by new counsel, testified that his guilty plea resulted from
pressure exerted by his previous attorney, that he had asserted his
innocence to that attorney at every opportunity, and that he was
scared on the day of trial because he did not feel his attorney had ade-
quately prepared for trial as he had requested.

   Bost’s previous attorney also testified. He explained his evaluation
of the merits of Bost’s case and that he had thoroughly discussed this
evaluation with Bost, as well as the possible defenses available. He
believed that Bost fully understood the plea agreement and the advan-
tages of pleading guilty under the sentencing guidelines, and that Bost
entered his plea voluntarily. Finally, he stated that his evaluation of
the case led him to conclude that he could not produce evidence to
support a valid defense to the charge, and that there were no meritori-
ous pretrial motions. The district court denied the motion to withdraw.
On appeal, Bost contends that the district court erred in failing to
grant his motion to withdraw because his guilty plea was not volun-
tary and that he has and continues to assert his innocence.

   This court reviews the denial of a motion to withdraw a guilty plea
for abuse of discretion. See United States v. Craig, 985 F.2d 175, 178
(4th Cir. 1993). A defendant bears the burden of demonstrating to the
                        UNITED STATES v. BOST                          3
district court’s satisfaction that a "fair and just reason" supports his
request to withdraw. Fed. R. Crim. P. 32(e). We consider six factors
when reviewing whether the trial court abused its discretion in deny-
ing a motion to withdraw a guilty plea:

    (1) whether the defendant has offered credible evidence that
    his plea was not knowing or not voluntary, (2) whether the
    defendant has credibly asserted his legal innocence, (3)
    whether there has been a delay between the entering of the
    plea and the filing of the motion, (4) whether defendant has
    had close assistance of competent counsel, (5) whether with-
    drawal will cause prejudice to the government, and (6)
    whether it will inconvenience the court and waste judicial
    resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991). On appeal,
Bost’s contentions are limited to the first two factors in this analysis.

   Relying on Bost’s statements during the plea hearing held pursuant
to Fed. R. Crim. P. 11, the district court determined that Bost failed
to offer credible evidence that his plea was not knowing and volun-
tary. See United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.
1992) (stating that properly conducted Rule 11 proceeding "raise[s]
a strong presumption that the plea is final and binding."). Our review
of the record reveals no error in this finding.

   The court also found that Bost failed to credibly assert a claim of
legal innocence. During the Rule 11 inquiry, Bost swore under oath
that he committed the charged crime. He also agreed to a detailed
statement of facts, incorporated into his plea agreement, that
described his involvement in the conspiracy and distribution of her-
oin, and reiterated his agreement with these facts during the plea
inquiry. Moreover, during the sentencing hearing, Bost admitted
under oath that he knew he was being used by the leaders of the con-
spiracy to distribute drugs. Contrary to Bost’s assertions, his state-
ments under oath, rather than denying his guilt, merely sought to
minimize his role in the conspiracy. The district court did not err in
finding that Bost’s assertions of innocence were not credible. See
Blackledge v. Allison, 431 U.S. 63, 74 (1977) ("Solemn declarations
in open court carry a strong presumption of verity.").
4                       UNITED STATES v. BOST
   Our review reveals that the district court did not abuse its discre-
tion in denying Bost’s motion to withdraw his guilty plea. Accord-
ingly, we deny relief on this claim and affirm Bost’s conviction. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED